    Case 4:19-cv-00695-ALM-CAN Document 14 Filed 04/21/20 Page 1 of 1 PageID #: 42




                                 United States District Court
                                       EASTERN DISTRICT OF TEXAS
                                           SHERMAN DIVISION

     MICHELLE QUINTANA                                  §
                                                        §   Civil Action No. 4:19-CV-695
     v.                                                 §   (Judge Mazzant/Judge Nowak)
                                                        §
     UNITED STATES OF AMERICA                           §

                      MEMORANDUM ADOPTING REPORT AND
               RECOMMENDATION OF UNITED STATES MAGISTRATE JUDGE

            Came on for consideration the report of the United States Magistrate Judge in this action,

     this matter having been heretofore referred to the Magistrate Judge pursuant to 28 U.S.C. § 636.

     On March 17, 2020, the report of the Magistrate Judge (Dkt. #13) was entered containing proposed

     findings of fact and recommendations that Plaintiff’s construed Motion for Return of Property

     (Dkt. #1) be denied, Defendant United States of America’s Motion to Dismiss (Dkt. #10) be

     granted, and Plaintiff’s claims be dismissed pursuant to 21 U.S.C. § 853.

            Having received the report of the United States Magistrate Judge, and no objections thereto

     having been timely filed, the Court is of the opinion that the findings and conclusions of the

     Magistrate Judge are correct and adopts the Magistrate Judge’s report as the findings and

     conclusions of the Court.

            It is, therefore, ORDERED that Plaintiff’s construed Motion for Return of Property

.    (Dkt. #1) is DENIED, Defendant United States of America’s Motion to Dismiss (Dkt. #10) is

     GRANTED, and Plaintiff’s claims are DISMISSED pursuant to 21 U.S.C. § 853.

            Any relief not granted herein is DENIED.

            The Clerk of the Court is directed to close this case.

            SIGNED this 21st day of April, 2020.




                                           ___________________________________
                                           AMOS L. MAZZANT
                                           UNITED STATES DISTRICT JUDGE
